Exhibit 99.1 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - November 24, 2008 . Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 4Q-08 4Q-08 A* E** This fleet status report contains forward-looking statements within the meaning of the U.S. federal securities laws about our business, financial performance and prospects. Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct. Various factors could cause actual results to differ materially. We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. U.S.Gulf of Mexico (8) Semisubmersibles (5) A* E** Noble Clyde Boudreaux (a, b) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' US GOM Shell 6/09/2007 6/28/2009 226-228 5 Noble Amos Runner (a) Noble EVA 4000 1982/1999 8,000' US GOM Anadarko/Noble Energy 4/25/2008 3/08/2011 434-436 4 Noble Jim Thompson (a) Noble EVA 4000 1984/1999 6,000' US GOM Shell 3/01/2007 2/28/2009 424-426 5 US GOM Shell 3/01/2009 2/28/2011 504-506 Noble Paul Romano (a) Noble EVA 4000 1981/1998 6,000' US GOM Anadarko/BHP 11/05/2007 12/31/2008 434-436 US GOM Marathon 1/01/2009 12/31/2009 481-483 US GOM Noble Energy 1/01/2010 12/31/2011 604-606 Noble Lorris Bouzigard (b) Pentagone 85 1975/2003 4,000' US GOM LLOG 6/23/2008 6/24/2010 269-271 2 US GOM LLOG 6/25/2010 6/24/2011 334-336 Submersibles (3) Noble Joe Alford Pace Marine 85G 1982/2006 70-C US GOM Mariner 8/23/2008 11/22/2008 57-59 US GOM Mariner 11/23/2008 5/22/2009 67-69 Noble Lester Pettus Pace Marine 85G 1982/2007 70-C US GOM LLOG 9/27/2008 3/26/2009 57-59 Noble Fri Rodli Transworld
